Title: To John Adams from John Marshall, 6 September 1800
From: Marshall, John
To: Adams, John



Sir
Washington Septr 6th. 1800

I receivd last night your letter of the 26th—of August.
The more I think on the proposition of giving a gross sum in lieu of the claims of the British creditors on the government of the United States, the more difficulty appears to me to attend the subject. On the one side I am convincd that the sum we shall be under the necessity of giving, if we come to any agreement, must be more considerable than is really due, & on the other I am equally well persuaded, that any commissioners, with the majority against us, unrestrained by previous explanatory articles, will award against us a still larger sum than any we will submit to give. Under these circumstances it appears to me that the most eligible mode of proceeding is to press for the explanatory articles, but if they be totally unattainable to agree on the gross sum, if such an agreement can be made without exceeding the limits you have prescribd. I have prepard a letter to Mr. King which has been approvd by the heads of departments & in conformity with your direction will be immediately dispatchd to him.
I will also order a copy to be made for your consideration. I send you a copy of a note receivd from Mr. Liston. Tho no particular expressions in it may be deemd exceptionable, yet the whole together, has the an appearance of discontent and initation, which I think he ought not to have permited himself to have manifested. I regret very much that I cannot submit to your consideration; before it is transmited, my answer to this letter; but it seems to me, that an answer ought not to be delayd until your sentiments respecting it can be obtained. Under this conviction & in the hope that the answer will not be dissatisfactory to you, I have written a letter to Mr. Liston of which I inclose you a copy.
The enormous abuses & injuries our commerce has sustaind from the lawless depredations of privatiers fited out or mand in the ports of Spain, & the manifest violations of the law of nations & of our treaty which the consular tribunals tribunals of France have been allowed to commit in Spain that country, seem to me to require from the United States a very serious remonstrance. As my view of this subject may be as well considerd in the form of a letter to Mr. Humphries as any other I am preparing one which when finishd I will transmit to you.
I have just receivd a letter from Mr. Stevens stating the entire pacification of the south of St. Domingo & inclosing a letter to him from Genl. Toussaint expressing the Generals wish that our commerce may now be extended to that south part of that the island. The heads of departments are all of opinion that this should be done. If you entertain the same opinion it will I presume be necessary to issue a proclamation notifying this regulation. I have inclosd you a proclamation for your consideration.
If this commerce shoud be extended Mr. B. Dandridge a young gentleman of very considerable merit, who was first secretary to Mr. Murray & afterwards to Mr. King & is now a merchant in Alexandria applies for a consulate.
I am Sir with the most respectful attachment / Your obedt. Servt
J Marshall